Caton, C. J. The answer to the bill of discovery was not offered in evidence, and is not in the bill of exceptions, and is not properly a part of this record. No exception was taken to the decision of the court, admitting the railroad books in evidence, to show what hogs were shipped by rail, and consequently that decision cannot bo assigned for error. There was no error in admitting the deposition of Me Whinny in evidence. In our opinion, the evidence in the bill of exceptions fails to show that this note was given by Edmiston, for hogs purchased on joint account for himself and Kramer, or that Kramer was interested in the hogs purchased of the plaintiff, and the judgment must be affirmed. Judgment affirmed '.